Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Applicant’s amendment filed 08/11/2022 is entered. None of the claims is amended. Claims 18-21 are canceled claims. Claims 1-17, 22-23 are pending for examination.

Response to Arguments
2.	Applicant’s arguments, see pages 6-11, filed 08/11/2022, with respect to (i) rejection of claims 1-2, and 4-6 under 35 U.S.C. 103 as being unpatentable over US 20130282345 Al to McCulloch et al. in view of EP 2728548 A2 to Boeing Company, and (ii) rejection of claims 3 and 22-23 under 35 U.S.C. 103 as being unpatentable over McCulloch in view of Boeing, and Official Notice based on a paper entitled “Triangulation” from the International Encyclopedia of Human Geography, 2009, and US 20050125119 A1 to Srack et al.,  have been fully considered and are persuasive.  The rejection of claims 1—6 and 22-23 under 35 U.S.C. has been withdrawn. 

EXAMINER'S AMENDMENT
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given in an interview with Mr. H.T. Than on 09/01/2022.
Since claims 7-17 earlier withdrawn claims were amended to depend from claim 1, they required to be amended with respect to numbering of steps . Examiner indicated that an Examiner's amendment requiring to amend all claims 1-17 by removing the roman numbering of steps and change the status as {Currently Amended] in order to place the claims 1-17 and 22-23 in condition for allowance. Mr. Than agreed. Accordingly, an Examiner's Amendment with Allowance is being issued.
The application has been amended as follows: 


1.	(Currently Amended) An autonomous method for assisting a user to locate one or more colors on a color display to be executed on a general computing device, said autonomous method comprises :
[[(i)]]	 obtaining an image of the color display on a digital computer screen on the general computing device held by the user; 
[[(ii)]]	 augmenting said image with a virtual color space and at least one indicator showing said one or more colors;
[[(iii)]] 	rotating and zooming the virtual color space to synchronize the virtual color space to said image as the user moves relative to the color display; 
	wherein the color display comprises at least two marker points and the virtual color space comprises at least two corresponding virtual markers, and wherein the virtual color space and said image are synchronized when the marker points and the virtual markers are matched;
	wherein the rotating and zooming step comprises 

2.	(Currently Amended) The autonomous method of claim 1 further comprising the step of [[(iv)]] repeating step [[(iii)]] of rotating and zooming the virtual color space to synchronize the virtual color space to said image as the user moves relative to the color display.

3.	(Currently Amended) The autonomous method of claim 1 further comprising the step of [[(v)]] predicting the consumer's movement by triangulating the at least two marker points and the user.

4.	(canceled).

5.	(Currently Amended) The autonomous method of claim 1, wherein the general computing device comprises a pair of virtual reality glasses.

6.		(Currently Amended) The autonomous method of claim 1, wherein the general computing device comprises a smart phone or a computer tablet.

7.	(Currently Amended) The autonomous method of claim 1 for assisting the user to locate one or more colors a method for selecting colors, which comprises [[the]] steps of:
	[[(vi)]] receiving an oral query concerning a color from a user,
	[[(vii)]] converting the oral query into a digital signal,
	[[(viii)]] associating the queried color’s digital signal with indicia of said queried color in a color database,
	[[(ix)]] communicating an oral response to the user based on the queried color,
wherein said autonomous method is a software App residing in [[a]] the general computing machine.

8.	(Currently Amended) The autonomous method of claim 7 further comprising [[the]] step of:
	[[(x)]] guiding the user to one or more color merchandises relating to the queried color.

9.	(Currently Amended) The autonomous method of claim 8, wherein the step [[(x)]] of guiding the user to the one or more color merchandises relating to the queried color includes [[the]] step of communicating another oral response of a coordinate of the one or more color merchandises to the user.

10.	(Currently Amended) The autonomous method of claim 8, wherein the step [[(x)]] of guiding the user to the one or more color merchandises relating to the queried color includes [[the]] step of highlighting the one or more color merchandises to the user.

11.	(Currently Amended) The autonomous method of claim 7 further comprising [[the]] step of:
	[[(xi)]] receiving another oral query from the user concerning one or more colors that match with the queried color.

12.	(Currently Amended) The autonomous method of claim 11 further comprising [[the]] step of:
	[[(xii)]] receiving another oral response from the user concerning an application for the queried color.

13.	(Currently Amended) The autonomous method of claim 11 further comprising [[the]] step of:
	[[(xiii)]] communicating another oral to the user with one or more recommended colors.

14.	(Currently Amended) The autonomous method of claim 1 further comprising [[the]] step of:
	[[(xiv)]] displaying a room scene to the user.

15.	(Currently Amended) The autonomous method of claim 14 wherein the step [[(xv)]] of displaying a room scene to the user further includes coloring said room scene with at least one of the queried color and one or more recommended colors.

16.	(Original) The autonomous method of claim 15, wherein said room scene is obtained from a room image database.

17.	(Original) The autonomous method of claim 15, wherein said room scene is provided by the user.

18-21.	(Canceled) 

22. 	(Currently Amended) The autonomous method of claim 3, wherein the triangulation step utilizes a first distance between the user and one of the marker points and a second distance between the user and the other marker point.

23. 	(Previously Presented) The autonomous method of claim 22 further comprising a step of predicting the user’s motion relative to the color display, wherein an angle (θ) is defined between said first and said second distance, wherein the predicting step utilizes a rate of change angle (θ) along a direction (z) parallel to the color display (dθ/dz), said first distance and said second distance.


Allowable Subject Matter

4.	Claims 1-3, 5-17, 22-23  allowed.
	Claim 1 is independent claim and claims 2-3, 5-17, 22-23 depend from claim 1.

Examiner has conducted Keyword Search in East for USPG-PUB, USPAT, USOCR, FPRS, EPO, JPO, Derwent, IBM_TDB and FIT databases, searched Dialog database for NPL references, reviewed the references cited in the IDSs’ filed 12/09/2021, and 07/22/2019. 
Examiner believes that the record of the prosecution as a whole does make clear his or her reasons for allowing a claim or claims. The examiner’s actions including a Non-Final Rejection mailed 05/11/2022, conducting a telephone interview on 09/01/2022 for an Examiner’s Amendment, see above, and the applicant’s replies filed 08/11/2022, see pages 6-10 outlining the reasons for overcoming the rejections submitted in the Non-Final Office Action filed 05/11/2022 and the Applicant’s agreement for issuing the Examiner’s Amendment to place the Application in condition for allowance make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule. 

With regards to claim 1, the prior art of record, alone or combined, neither teaches nor renders the limitations, as a whole, comprising steps executed on a general computing device of obtaining an image of the color display on a digital computer screen on the general computing  device held by the user, augmenting said image with a virtual color space and at least one indicator showing said one or more colors, rotating and zooming the virtual color space to synchronize the virtual color space to said image as the user moves relative to the color display,  
wherein the color display comprises at least two marker points and the virtual color space comprises at least two corresponding virtual markers, and wherein the virtual color space and said image are synchronized when the marker points and the virtual markers are matched, and wherein the rotating and zooming step comprises matching one marker points to one virtual marker and rotating the virtual color space until another marker point matches another virtual marker.

Best Prior art of record:
(i)	McCulloch et al. cited in the Non-Final Rejection mailed 05/11/2022 discloses [see claim 1] a method for recording actual physical locations associated with one or more construction elements of a structure using a mobile device, comprising acquiring a 3D map of the structure, including one or more virtual objects corresponding with the one or more construction elements including a first construction element of the structure, identifying at the mobile device the first construction element within a field of view of the mobile device, determining a current set of point locations associated with the first construction element in response to the identifying at the mobile device the first construction element, updating a first virtual object of the one or more virtual objects with the current set of point locations, the first virtual object corresponds with the first construction element. McCullough ‘s method includes [see paras 0082, 0084-0085] tracking one or one or more objects [such as construction elements of a structure] being tracked may be augmented with one or more markers such as an IR retroreflective marker to improve object detection and/or tracking. FIG. 4 depicts an augmented reality environment 320 as seen via HMD [Head mounted display]  by an end user wearing the HMD, such as mobile device 19 in FIG. 1. The end user may view both real objects and virtual objects. The real objects may include a chair 16 and a fiduciary marker 28. The virtual objects may include virtual construction elements such as virtual stud 22 and virtual pipe 24. As the virtual construction elements are displayed or overlaid over the real-world environment as perceived through the see-through lenses of the HMD, the end user of the HMD may perceive that the virtual construction elements exist within the real-world environment using the one or more fiduciary markers, such as fiduciary marker 28, which may be used to provide a point of reference or measure for various objects within the augmented reality environment 320.

(ii)	 Arora et al. [US 20160155025 A1, cited in the IDS filed 07/22/2019, see claim 1] discloses a computer-implemented method, comprising: receiving a query for an item including am image through an electronic marketplace, the image including a representation of the item and an indication of a product type associated with the item, analyzing the image to identify an area of the image that includes the representation of the item, further analyzing the area to determine a color descriptor for the representation of the item, comparing the color descriptor to an electronic catalog of color descriptors to determine a color class of the representation of the item and providing the color class and product type to an identification service. The identification service generates a ranking score based and least in part on a matching of the color class to a respective color class associated with a respective item of a subset of the items offered by the electronic marketplace, and retrieving the subset of the items for display, each item of the subset of the items being arranged based at least in part on a respective color class.

(iii)	Mullins et al. [US 20160189397; See Abstract and ] discloses a system and method for sampling-based color extraction for augmented reality comprising a viewing device including an optical sensor to capture an image of a real-world object. And a color extraction software divides the captured image into multiple regions and identifies a color value for each region, wherein a color-based augmented reality effect module retrieves a virtual content based on the color values for the regions, and delivers the virtual content in the viewing device.

 (iv)	Wittenstein [US Patent 7, 659, 911 B2 , see Abstract and claim 3] discloses a method and apparatus for lossless and minimal-loss interconversion of digital color data between spectral color spaces (RGB) and perceptually based luma-chroma color spaces (Y'C.sub.BC.sub.R) comprising augmenting precision of the second representation of the digital image data in the second color space, whereby the augmenting of precision in the second representation reduces the conversion error to zero.

Foreign reference:
(v)	EP 2728548 A2 (Applicant Boeing Company]; hereinafter Boeing  cited in the Non-Final rejection mailed 05/11/2022] discloses rotating and zooming virtual spaces when the user moves in or out relative to the real object, see paras 0043 and 0048 which disclose rotating and/or zooming the virtual object to synchronize the virtual object to said image as the user moves relative to the real object. 

Non-Patent literature:
	(vi)	Theses, “Content creation for seamless augmented experiences with projection mapping Jones, Brett R.  ProQuest Dissertations and Theses. ProQuest Dissertations Publishing. (2015) ; retrieved from Dialog database on 09/01/2022; discloses [see page 23 under 3.7.1. head “Game Content”] to synchronize content from physical and virtual worlds and (see page 15, under head 3.3 “IllumiRoom System”] discloses displaying virtual markers at each corner of screen for spectral surfaces such as shiny, black TB for recovering position of TV .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOGESH C GARG whose telephone number is (571)272-6756. The examiner can normally be reached Max-Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey A Smith can be reached on 571-272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YOGESH C GARG/            Primary Examiner, Art Unit 3625